Sullivan, J.
— Bill in chancery to enforce a vendee’s lien. The following facts are stated in the bill: The complainant and one James Hudelson, who died pending the suit, purchased from Charles Shirley a tract of land lying in Orange county, and entered into a contract in writing under seal dated October 4th, 1838, signed by Charles Shirley, by which the latter acknowledged that he had received from the former 382 dollars and 42 cents, part of 1,600 dollars which they, Shirley and Hudelson, had agreed to pay to Charles Shirley for the land mentioned in the contract, and which is described in the bill, and which Charles Shirley was to convey to them by a general warranty deed free from all incumbrance. In the month of December following, the purchasers paid to Charles Shirley the further sum of 109 dollars and five cents in part payment of said land. The bill then states that the complainants, on, &c., offered to pay the balance of the purchase-money and demanded a deed, but defendant, Shirley, refused to comply with his contract, and afterwards sold and conveyed the same land to his co-defendant George Monicle, and emigrated to the state of Illinois; that Monicle, when he purchased, had notice of the previous purchase of the land by the complainants, and that they had paid a large portion of the purchase-money. Charles Shirley and Monicle are made defendants to the bill, and the prayer is that the defendant, Charles Shirley, may be decreed to pay to the com*453plainants the sum of 491 dollars and 47 cents, the amount paid by them as part of the purchase-money aforesaid, and that the complainants have a lien on the land to secure the payment.
Charles Shirley, in his answer, admits the sale of the land and the payment of a part of the purchase-money as stated in the bill. He denies that the purchasers offered, at any time, to pay the residue of the purchase-money, or in any way to comply with their contract; but says they refused to do so, and he thereupon sold the land to Monicle, &c.
Monicle, in his answer, admits that he purchased the land described in the bill from Charles Shirley for the sum of 1,600 dollars; that he paid him 500 dollars in cash, removed an incumbrance on the land to the amount of 200 dollars, and executed his notes for the balance. He admits that, before he contracted for the land, he was informed that Jocob Shirley and Hudelson had purchased it, but had failed to pay for it; that he called upon them before he purchased, and informed' them that he contemplated purchasing the land, and requested to be informed of the claim they had upon the land, &c., and that he was informed by Jacob Shirley that the purchasers wanted their money to be refunded to them and they would be satisfied, &c.; that Jacob Shirley, one of the complainants, expressed a willingness to take the note of him, the said Monicle, in discharge of the claim for said purchase-money; and that the respondent understood that Charles Shirley had afterwards tendered to the complainants the note of Monicle for the sum of 500 dollars, &c.
There were replications filed to the answers, and depositions taken.
Henry K. Neff swears that in harvest time, 1839, he went with Monicle to see Jacob Shirley and Hudelson. He says Monicle1 s object was to inquire into the difficulty between Jacob and Charles Shirley respecting the land. The witness then states the same facts substantially that are related by Monicle in his answer, with this addition, that Jacob Shirley told him that “he considered he had a lien on the land,” and if the “arrangement” (referring to the note of Monicle) was not made, he would hold on to the land. J. P. Hun-gate’s testimony sustains the answer of Monicle. He was *454Present at a^ove re°ite(i conversation, and says that Shirley expressed a willingness to give up the land, but said he must have his money back and six per cent. interest. Jesse Toliver says, that he heard Charles Shirley say that he was to let the complainants have a note of 500 dollars. C. Shirley requested the witness to go to J. Shirley and Hudelson and inquire whether they would take said note. They said they would not take the note without the interest on the money they had paid to Charles. This occurred in the latter part of the summer or in the early part of the fall of 1839. A witness swears that Charles Shirley, in the year 1839, held a note on Monicle for 500 dollars. Another witness says that he heard Jacob Shirley tell Monicle in the harvest field, that if he, Monicle, would pay to him the money he had paid to Charles Shirley for the land, with interest, he might have the land. Monicle said he would determine by the next day, and Jacob Shirley said that if Monicle did not give his note to him, Jacob Shirley, he would buy a law suit. Witness says 'he was at Shirley’s the next day, and Monicle did not come to Shirley’s, &c. Two other witnesses, in their depositions, adopt the statements of the last-named witness.
On the foregoing facts the Court, at the final hearing, dismissed the bill.
It has been seriously questioned whether the specific performance of a contract would be enforced, where both the parties were not bound to the performance of it by having signed the agreement, on the ground of a want of mutuality in the remedy. Lawrenson v. Butler, 1 Sch. and Lef. 13. The doubt however has been abandoned, and the Courts have, by numerous decisions, settled the doctrine that a contract signed by the party to be charged, according to the statute of frauds and perjuries, may be enforced by the other. Flight v. Bolland, 4 Russ. 298.—Palmer v. Scott, 1 Russ. & Mylne, 391.—Martin v. Mitchell, 2 Jac. & Walk. 419.—Ld. Ormond v. Anderson, 2 Ball & Beat. 363 (1)
The contract between the vendor and the purchasers in this case, was evidently one where the acts to be performed by them were concurrent. The purchasers were to pay 1,600 dollars for the land, and the vendor was to make a *455good title. There is nothing in the terms of the contract, which shows that it ^was the intention of the vendor to con-. vey before the payment of file purchase-money; and unless it clearly appeared that such', was the contract, a Court of equity would not compel him to part with his lan'd before he was paid for it. Nor would a Court compel the purchaser to pay his money before he received a title. Neither party, therefofl;’could compel a performance by the other until he had performed, or offered to perform, his part of the contract. It follows that neither party had a right to rescind the contract, without the consent of the other, until by an offer to perform on his part, the other party had refused. If the purchasers had tendered the purchase-money within a reasonable time and demanded a deed, and it had been refused, they might have considered the contract at an end; and so, if the vendor had tendered a deed and demanded the purchase-money and it had not been paid, he might have considered the contract as rescinded. But if either party abandoned the contract without doing all that the law required of him, he is in default.
There is no evidence that Charles Shirley tendered a deed to the purchasers, and demanded the purchase-money, or any thing equivalent to it, before he sold to Monicle. The sale, therefore, cannot affect the equity of the complainants if Monicle had notice of it, and if they did no act which destroyed it. Monicle admits in his answer that, from a conversation he had with J. Shirley and Hudelson on the subject, he knew they had a claim on the land. In that conversation they consented that Monicle might purchase from Charles Shirley, but we think the weight of the testimony is that they informed Monicle, that they would claim a lien on the land for the money they had paid with interest, and that unless Monicle would pay or secure to them that amount, they would seek to enforce their lien. That did not amount to an abandonment of their lien; it rather asserted it. Monicle, therefore, purchased with a full knowledge of the complainants’ equity, and the land, in his hands, is subject to the lien claimed by the bill. A vendee has a lien on land purchased by him for the purchase-money, or any part of it, paid by him, if the vendor refuses to *456convey, and this lien attaches to the land in the hands of a subsequent purchaser with notice. 1 Sugd. on Vend. 344.— Coote on Mortg. 248, and cases cited.
IT. P. Thornton, J. Collins, TV. Quarles, and J. H. Bradley, for the appellant.
TV. A. Porter, for the appellees.
From the view we have taken of the- case; it follows that the Court erred in dismissing the bill.
The Court reversed the decree, and rendered a decree for the complainant conformably to the above opinion.

 The cases cited in the text show that Courts of equity consider contracts for the sale of land valid, under the statute of frauds, though signed only by the defendant. The doctrine is the same in Courts of law. Laythoarp v. Bryant, 2 Bingh. N. C. 735.—Barikman v. Kuykendall, 6 Blackf. 21.